

Acquisition Agreement


Party A I: Yan Chengrong
National ID#:140104193904050015；
   
Party A II:Yan Hongxia
National ID#:140104196912210027；



Party B: Shanxi Jinyang Travel Agency Co., Ltd
Address: 18 Dusi Street,Yingze District,Taiyuan
Legal Representative: Yan Chengrong


Party C: Universal Travel International Agency Co., Ltd
Address: Suite 301, 3rd Flr, Hualian Building, #2008 Shennan Road Central,
Shenzhen
Legal Representative: Li Yulan


Whereas: Party A I and Party A II are the shareholders of Party B and Party A I
has 60% of shares of Party B and Party A II has 40% of shares of Party B;
Party B is an enterprise professed in inbound travel, domestic travel
businesses;
Party C is an enterprise professed in domestic travel businesses.


Whereas:
1: Party C plans to acquire Party B.
2: Party B is co-owned by Party A I and Party A II and Party A I and Party A II
own the properties of Party B.
3: After mutual negotiation, Party A I and Party A II and Party B agree to be
acquired by Party C.
4: This acquisition gets, if any, third-party approval from Party B’s creditors,
partners, suppliers and franchisees.
    In order to specify the rights and obligations of Party A I, Party A II,
Party B, Party C and to ensure the smooth progress of this acquisition, Party A
I, Party A II, Party B and Party C enter into the contract to comply with based
on the principles of equality, voluntariness and fairness and equivalence and
according to the relevant laws and regulations and rules.

 
 

--------------------------------------------------------------------------------

 


I: Warranties of Party A I, Party A II, Party B (Including but not limited to)
1: Warrant that Party B is set up legally and its foundation papers, business
licenses are genuine. Party B has legally passed the annual survey and operated
in normal;
2: Warrant the legitimacy and authenticity of the transferred stock rights or
assets and the authenticity of the statement of the rights spectrum and
limitations of the transferred stock rights or the legally owned assets;
3: Warrant the authenticity of the statement of the enterprise assets and
liabilities (no short-term bank liabilities and long-term liabilities);
4: Warrant the authenticity of the statement of contract relationships
concerning Party B;
5: Warrant the authenticity of the statement of labor relations;
6: Warrant the authenticity of the statement of the insurance;
7: Warrant the authenticity of the statement of environmental protection
problems concerning Party B;
8: Warrant the authenticity of the statement of Party B's contingent
liabilities;
9: Warrant the authenticity of the statement of the current operation status;
10: Warrant the authenticity of the statement of its employees including the
number of the active and retired employees, position set and the payment of the
social security fund;
11: Warrant the authenticity of the statement of its taxation and the legitimacy
of its taxation;
12: Warrant the authenticity of the statement of the material litigation,
arbitration and administrative penalty concerning Party B;
13: Special Warranty
      13.1: The stock rights owned by Party A I, Party A II, Party B are not
defective; the stockholders’ willingness is not manipulated by any other
individuals, parties and units. Party A I, Party A II, Party B has made this
clear;
      13.2: Every and each individual, unit and party involved with the rights
and interests of Party A I, Party A II, Party B has no unclosed litigations and
unexecuted verdict. And the above-mentioned parties should inform Party C all
the involving litigations prior to the striking of the contracts;

 
 

--------------------------------------------------------------------------------

 


13.3: The financial data provided by Party A I, Party A II, Party B is complete
and comprehensive. Party A I, Party A II, Party B should disclose and be
confirmed in written form by Party C any individual, unit and party that may
raise demand of Party A I, Party A II, Party B’s assets.


II: Party C Warranty
1: Warrants that Party C is legally set up and exists in reality;
2: Warrants the authenticity and legitimacy of its acquisition motivation;
3: Warrants the authenticity of the statement of its good will and management
ability;
4: Warrants the authenticity of the statement of its healthy financial status
and financial strength.


III: Confidential Terms
  Party A I, Party A II, Party B, Party C must not disclose the business secrets
and other confidential information in any form to any third parties during their
cooperation. If the information disclosure is necessary with the progress of the
programs, it must get the written consent from the counterpart. Any of the
breach party should be responsible for various kinds of the direct or indirect
losses incurred on the counterpart.


IV: Disposal of Enterprise Liability
1: Party A I, Party A II, Party B, Party C all agree that the base date of the
ownership of the liabilities and claims should be settled on the closing date of
the ownership transferring. The claims prior to the base date belong to Party A
I, Party A II, Party B and the liabilities prior to the base date and the
reasonable fees paid by Party C to dispose the claims and liabilities before the
base date should share by Party A I, Party A II, Party B.
2: Party A I, Party A II, Party B guarantee that there are no other liabilities
except for the liabilities listed in the liability schedule.


V: Acquisition Price
The historic financial datas from 2007 to present audited by the public
accounting firm designated by Party C are as following:

 
 

--------------------------------------------------------------------------------

 


The audited revenue amount in 2007 is 20MM RMB and the net profit is 1.5MM RMB;
The audited revenue amount in 2008 is 28MM RMB and the net profit is 2.05MM RMB;
The audited revenue amount in 2009 is 38MM RMB and the net profit is 2.8MM RMB;
   After the reasonable evaluation of the price of the acquired assets or stock
rights, we confirmed the aggregate acquisition price is 15.4MM RMB (Capital
Form: RMB 15.4MM only).


VI: Payment Schedule
The Party C plans to pay Party A I and Party A II the Universal Travel Group
common stocks with the value equivalent to 10% of the aggregate acquisition
price and the stock price is based on the average closing price of 15 market
days before the signature of the formal agreement. And 90% of the cash will be
paid to Party A I and Party A II. The 45% of the cash will be paid within 10
days of the agreement signing and the remaining 45% of the cash will be paid
within 10 days of the clearance of share exchange formality in local business
registration. And the stock will be paid within 90 days of the company’s closing
acquisition announcement and circulated five years later.


VII: Arrangement of the Transition Period
Between the signature of the acquisition agreement and the settlement of the
implementation of the agreement, Party A I, Party A II, Party B must maintain
the status quo of the target enterprise and cannot amend the charters or grant
any share dividend or bonuses. Also Party A I, Party A II, Party B cannot
resale, transfer or vouch the going-to-be sold assets or the shares.


VIII: Risk Sharing
The Party A I, Party A II, Party B should share the contingent liabilities found
after the settlement if Party A I, Party A II, Party B misstated, whether out of
deliberation or negligence.


IX: Trust Operation
By executing this agreement, Party A I and Party A II agree to serve as
professional operators of Party B, and be responsible for completing the
operational goals of Party B for the next 5 fiscal years, details as follow:

 
 

--------------------------------------------------------------------------------

 


The audited net income of Party B for fiscal 2010 should be no less than 3.4MM
RMB;
The audited net income of Party B for fiscal 2011 should be no less than 4MM
RMB;
The audited net income of Party B for fiscal 2012 should be no less than 4.8MM
RMB;
The audited net income of Party B for fiscal 2013 should be no less than 5.7MM
RMB;
The audited net income of Party B for fiscal 2014 should be no less than 6.8MM
RMB;


X: Force Majeure
   1: Force majeure:
  Force majeure means conditions that are unforeseeable, unavoidable and
unvanquishable. The force majeure may arise from natural reasons or human
factors. The natural reasons can be earthquake, flooding, drought and sudden
outbreak of the epidemics and the human factors can be war, government
prohibition, strike and riots and so on.
2: Duty Exemption
The party incurred force majeure accidents should present the accident reports
and proven papers to another party in written form within 3 days of the
occurrence of the accidents. If the contract can’t be fulfilled because of the
force majeure, the contract can be terminated. If the contract can't be
fulfilled temporarily, then it can be delayed to be fulfilled. Whenever the
force majeure happens, if the party concerned exhausts its efforts to remedy but
to no avail, it is free from any compensation duty.


XI: Contract Termination
1: Under the consensus of the Party A I, Party A II, Party B, Party C, the
contract can be terminated.
2: Party C is entitled to terminate the contract unilaterally if the contract
cannot be fulfilled because of the material breach of the contract by Party A I,
Party A II, Party B.
3: Party A I, Party A II, Party B are entitled to terminate the contract if the
contract cannot be fulfilled due to the material breach of the contract by Party
C.

 
 

--------------------------------------------------------------------------------

 


XII: Liabilities of Breach of Contract

1: If Party A I, Party A II or Party B breach the contract, terminate the
contract or unfulfil the contract terms, Party A I, Party A II or Party B should
return the full acquisition consideration received to Party C. Besides Party A
I, Party A II or Party B should pay Party C the penalties at the amount of 1
million USD dollars.
2: If Party C breaches the contract, terminates the contract or unfulfils the
contract terms, Party C should pay Party A I, Party A II and Party B the
penalties at the amount of 1 million USD dollars.


XIII: Dispute Settlement
Any dispute or discrepancy arising or relating to this contract should submit to
the Shenzhen Arbitration Center and get settled according to the local
arbitrational regulations and rules, or submit to local people’s court for
settlement.


XIV: This contract will come into effect on the day of sign and seal offs of
Party A I, Party A II and Party B and Party C.


        XV: This contract is in quadruplicates and Party A I, Party A II and
Party B hold two copies and Party C holds two copies with the same legal
binding.

 
 

--------------------------------------------------------------------------------

 


signature page(no straight matter on this page)


Party A I: s/Yan Chengrong


Party A II:s/Yan Hongxia


Party B:s/ Shanxi Jinyang Travel Agency Co., Ltd


Party C:s/ Universal Travel International Agency Co., Ltd


June 28, 2010

 
 

--------------------------------------------------------------------------------

 